DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on April 29, 2022 is acknowledged.  The traversal is on the ground(s) that Groups 1 and II share a common inventive concept. This is not found persuasive because in Group 1 does not require any cold-forming only that the material is made from a cold-formed material.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 35 is objected to because of the following informalities:  One line there is a single parenthesis that should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 34 recites: “wherein the pre-expansion comprises increasing the circumference by between about 20 and about 40%.” The term "about" in the claims is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.05(b) relative terminology.
Claims 38 and 39 both recite: “…and is cold-formed to increase the width…” – it is not clear if this limitation is further defining the cold-forming step set forth in claim 31 or if this is meant to require an additional cold-forming step.
Claim 39 also recites: “wherein w2 is defined such that: w2 > C/3” – it is unclear what “C” is meant to be. It is understood from the specification that “C” is an external circumference, but is has not been define din the claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Marini (EP 1566229) in view of Hsiang (US 2012/0054999).
With regards to claim 31, Marini discloses a method of manufacturing a strut, the method comprising:
providing a tubular element (10) having an external circumference, as seen in Figure 1;
forming a connecting end portion at the end of the tubular element by folding and flattening an end of the tubular element, as seen in Figures 1a and 1b, wherein:
the folding is performed by deforming the material in the end so as to form inward fold lines, and pushing the inward fold lines from diametrically opposite sides of the end of the tubular element in a direction toward a center of the tubular element until fold lines meet, as seen in Figure 1a, and
the flattening is performed by pressing the folded portion toward the center of the tubular element from opposite directions perpendicular to the direction of pushing, thereby forming the connecting end portion with four material layers, as seen in Figure 1b, and
Marini discloses the invention substantially as claimed except for cold-forming of the connecting end portion prior to the folding and flattening, wherein the cold-forming includes pre-expansion of the end of the tubular element. Hsiang is relied upon to teach a method of manufacturing a tubular element comprising cold forming including pre-expansion (S20) prior to a folding step (S30), as described in at least paragraphs 0009, 0010, 0034. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Marini’s manufacturing process with a prior cold-forming expansion step because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 32, Marini discloses wherein the folding is performed by deforming the material in the connecting end portion such that the inward fold lines meet approximately at a longitudinal centerline of the resulting end portion, as seen in Figure 1a.
With regards to claims 33 and 34, the combination of Marini and Hsiang discloses the invention substantially as claimed except for wherein the cold-forming of the end portion is performed so that the connecting end portion attains a width (w) in a direction transverse to a longitudinal centerline of the end portion which is greater than one fourth of the external circumference (C) of the tubular element and wherein the pre- expansion comprises increasing the circumference by between about 20 and about 40%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed expansion dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular expansion amount provides an advantage, is used for a particular purpose, or solves a stated problem.
With regards to claim 35, Hsiang also teaches wherein the cold- forming comprises axial compression of the connecting end portion either prior to or simultaneous with the pre-expansion of the circumference of the connecting end portion, paragraph 0034.
With regards to claim 36, Marini discloses further comprising forming an opening configured to receive a fastener in the end portion, paragraph 0024 and Figures 2 and 4..
With regards to claim 37, Marini discloses wherein the opening is cold-formed after folding and flattening, paragraph 0024.
With regards to claims 38 and 39, the combination of Marini and Hsiang discloses the invention substantially as claimed except for cold-formed to increase the width to a width (w2), wherein w1 and we are defined such that: w1 < w2 and is cold-formed to increase the width to a width (w2), wherein w2 is defined such that: w2 > C/3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular width provides an advantage, is used for a particular purpose, or solves a stated problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725